          Case 2:20-cv-00691-MPK Document 4 Filed 05/11/20 Page 1 of 1

                          UNITED STATES DISTRICT COURT
                              OFFICE OF THE CLERK
                        WESTERN DISTRICT OF PENNSYLVANIA

                            Joseph F. Weis, Jr. U. S. Courthouse
                                      700 Grant Street
                                   Pittsburgh, PA 15219
                                 www.pawd.uscourts.gov

JOSHUA C. LEWIS
   CLERK OF COURT                                          IN REPLYING GIVE NUMBER
     412−208−7500                                       OF CASE AND NAMES OF PARTIES


                                  Date: May 11, 2020


Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313−1450

             RE: GENERAL NUTRITION INVESTMENT COMPANY vs. LAUREL SEASON,
                 INC.
                 Case Number:     2:20−CV−00691−MPK

Dear Commissioner:
   In compliance with 35 § 290 and/or 15 U.S.C. § 1116 enclosed is a copy of the
docket entries and complaint which was filed in the United States District Court for the
Western District of Pennsylvania.

                                 Sincerely,
                                 JOSHUA C. LEWIS
                                 CLERK OF COURT

                           By: /s/ James Graves
                                Deputy Clerk

Enclosures
